Citation Nr: 1614059	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  14-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure. 

2.  Entitlement to service connection for respiratory cancer, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to January 1971.   The Veteran died in November 2012, and the appellant is his surviving spouse. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2014, the RO granted the appellant's request to be substituted as the claimant in this matter to complete the processing of the deceased Veteran's claim.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).

In October 2015, the Board remanded this matter for further development, and the case has been returned for appellate consideration.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has essentially contended that the Veteran's renal and respiratory cancers were due to herbicide exposure during service.  The Veteran's service records show that he served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides in service.  The record also reflects that he had renal cancer as well as pulmonary cancer due to metastases of the renal cancer.  See e.g. VA treatment record dated in September 2011 and the September 2011 VA examination report.  The September 2011 VA examiner opined that it was less likely than not that the disability was incurred in or caused by the Veteran's military service.  However, the examiner did not address whether the disorder was related to herbicide exposure.  Therefore, the Board finds that an additional medical opinion is needed. 


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should obtain a VA opinion to determine the etiology of the Veteran's renal and respiratory cancers.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, the post-service medical records, and lay statements. 

The examiner should state whether it is at least as likely as not that the Veteran's renal and respiratory cancers were related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

The examiner should also address whether the Veteran's respiratory cancer was a primary cancer site or a site where cancer had metastasized. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the AOJ should readjudicate the claims.  

If the claims remain denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




